                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 AMY F. HINTON,                            )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 2:18-CV-994-WKW
                                           )               [WO]
ALABAMA STATE UNIVERSITY,                  )
                                           )
              Defendant.                   )

                   MEMORANDUM OPINION AND ORDER

      In November 2018, Plaintiff Amy Hinton filed this lawsuit under Title VII of

the Civil Rights Act of 1964. (Doc. # 1.) She alleges that Defendant Alabama State

University (ASU) discriminated against her based on race (Count One) and retaliated

against her when she complained about discrimination (Count Two). (Doc. # 1, at

8, 11.) On December 27, 2018, ASU filed an answer. (Doc. # 5.) ASU also moved

to dismiss Count Two for failure to state a claim upon which relief can be granted.

(Doc. # 6.)

      ASU’s motion to dismiss is due to be dismissed as improvidently filed. Under

Federal Rule of Civil Procedure 12(b), a motion to dismiss for failure to state a claim

“must be made before pleading if a responsive pleading is allowed.” Fed. R. Civ. P.

12(b) (emphasis added). An answer is a required responsive pleading. Fed. R. Civ.

P. 7(a)(2), 12(a)(1). Because ASU did not file its motion to dismiss before filing its
answer, its motion to dismiss is untimely. See Leonard v. Enter. Rent a Car, 279

F.3d 967, 971 n.6 (11th Cir. 2002) (“After answering the complaint, the defendants

filed Rule 12(b)(6) motions to dismiss the plaintiffs’ claims. Under Rule 12(b), these

motions were a nullity; by filing an answer, the defendants had eschewed the option

of asserting by motion that the complaint failed to state a claim for relief.”); Mitchell

v. Ala. Dep’t of Labor, No. 16-cv-666, 2018 WL 4621928, at *4 (M.D. Ala. Aug.

29, 2018) (“[Rule] 12(b) prohibits a motion to dismiss for failure to state a claim

upon which relief can granted after a party has filed an answer.”), report and

recommendation adopted, 2018 WL 4621819 (M.D. Ala. Sept. 26, 2018).

      It is therefore ORDERED that Defendant Alabama State University’s Motion

to Dismiss (Doc. # 6) is DENIED.

      DONE this 30th day of April, 2019.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE




                                           2
